ACCEPTED
                                                                                                                                             12-15-00244-CV
                                                                                                                                TWELFTH COURT OF APPEALS
                                                                                                                                              TYLER, TEXAS
                                                                                                                                      12/23/2015 11:28:20 PM
                                                                                                                                                   Pam Estes
Dee                                                                                                                                                   CLERK

From:               NoReply@MyFax.com
Sent:               Thursday, February 26, 2015 6:30 PM
To:                 Dee
Subject:            Successful transmission to 19035813701. Re: McCain V. Lott; Discovery Responses
                                                                                       FILED IN
                                                                                                                     12th COURT OF APPEALS
                                                                                                                           TYLER, TEXAS
                                                                                                                     12/23/2015 11:28:20 PM
                                                                                                                            PAM ESTES
                                                                                                                              Clerk


           Dear Amy,

           Re: McCain V. Lott; Discovery Responses

           The 39 page fax you sent through MyFax.com to 19035813701 was successfully
           transmitted at 2015-02-27 00:29:39 (GMT).

           The length of transmission was 1991 seconds

           The receiving machine's fax ID:




            If you need assistance, please visit our online help center at
            http://www.mvfax.com/support/. Thank you for using the MyFax service.

            Best Regards,
            myFax.com




            Contact Customer Support


            Hours: 24 hours per day, 7 days a week.
            Email: support!5)myfax com


            North America
            Toil-Free: (866)563-9212


            UK
            Free Phone: 0808 804 0015
            International: (613) 260-6325




           Reference ID:




           Hi!

                    )2015. Allrights reserved. MyFax is a registered trademark of j2 Cloud Services, Inc. and its affiliates.
                           Your use of the MyFaxservice is subject to the terms of the MyFax Customer Agreement.
                                                                    MyCase- McCain V. Lott; Discovery Responses
12/21/2015


                McCain V. Lott; Discovery Responses                                                                                             &        Outgoing E-mail
                                                                                                                                                             3 Attachments

                To: vmetcal@tyler.net, 19035813701@my6x.com
                 From: dee@amydlong.com
                 Sent: Thu Feb, 26 2015 5:54 pm
                 Case Link: McCain v. Lott

  Mr. Metcalf,



   Attached you will find- 1) Defendant's Response to Request fer Admissions, 2) Defendant's Answers to First Set ofInterrogatories, and 3) Defendant's Answers to
   Request fer Production. Iwill have the Response to Request fer Disclosure to you tomorrow. Iapologize overiooking it since it was within the body ofyour petition
   rather than attached like the rest ofthe discovery requests.



   Ihad called and lefl amessage with your office when you were out ofstate in trial. It has come to our attention Judge Skeen isrelated within the third degree ofaffinity
   to the Plaintiff Please give mc a call to discuss the best way to handle thatmatter.


   Iwould like to take your client's oral deposition inthe very near future. Please let me know some dates on which Mrs. McCain and you will be available.


   Thank you,




   Amy D. Long

   Attorney & Counselor at Law

   100 E. Ferguson, Suite 610

   First Place - Regions Bank Bldg.

   Tyler, Texas 75702

   903-592-1641 telephone

   903-592-8043 Jacsimile




   This E-mail contains legally privileged and/or confidential information. Any use, dissemination, distribution orreproduction ofthis message oritsattachments, ifany,
   by anyone except the intended recipient(s) isstrictly prohibited. Ifyou received this communication in error, please notify the sender immediately by telephone or reply
   e-mail and delete this message from your system.




                                      Filename

    McCainVLottDA2 lstlrrogs.pdf                                                  Case: McCain v. Lott

    McCainVLottDR2R4A.pdf                                                         Case: McCain v. Lott

    McCainVLottDR2R4P.pdf                                                         Case: McCain v. Lott




rrttps://amydJong.my^as&cornfincomngjemails/3249761/prinl                                                                                                                     1/1
                                  Cause No. 15-0053-C

CHALEY MCCAIN                                       INTHE DISTRICT COURT

VS.
                                                    241CT JUDICIAL DISTRICT
LARRY S. LOTT D/B/A
LARRY LOTT INTERIORS                                SMITH COUNTY, TEXAS

       DEFENDANTS ANSWERS TO FIRST SET OF INTERROGATORIES

TO:    ChaleyMcCain, by andthrough herattorney ofrecord, Vance L. Metcalf, Kent,
       Anderson, Bush, Frost& Metcalf P.C., 1121 ESE Loop 323, Suite 200, Tyler
       Texas 75701


      Pursuantto the Texas Rules ofCivil Procedure, Defendant provides the following
Answers to First Set of Interrogatories.

INTERROGATORY NO. 1:
If you deny Request for Admission No. 1, state the factual and legal basis for said denial

ANSWER:       Defendant denies Request for Admission No. 1 because the Plaintiffand
              Defendant neverentered intoavalidenforceable agreement Thereis no
              written contract between Plaintiff and Defendant There was never an
              offer acceptance in strict compliance with the terms ofthe offer or a
              "meeting of the minds'* as tomaterial provisions ofany agreement
              between Plaintiffand Defendant There was noagreement where both
              parties consented toterms and there was no consideration for any
              agreement, orifthere was consideration, it failed in whole orpart Three
              was never any executionor deliveryofany contract with the intent that it
              was mutual and binding upon Plaintiffand Defendant

              Alternatively, and if there was some sort of agreement, which Defendant
              denies, then all conditions precedent have notoccurred. Plaintiffrailed to
              give notice of claim as required. Further any agreement orcontract
              alleged byPlaintiffis illegal and/or void against public policy and
              enforcement would beunconscionable. Anyalleged agreement between
              Plaintiffand Defendant was the product of duress, ormistake of feet If
              there was an agreement, it was discharged by accord and satisfaction
              and/or was modified. Ifthere was an agreement Defendant alleges
              Plaintiff failed to mitigate damages and railed to perform the agreement
              Defendant is entitled to offsets.

INTERROGATORY NO. 2:
For each payment made to you by Ms. Kay Bracken during 2013 and 2014, state the date
the payment was received and the amount ofthe payment
DEFENDANTS ANSWERS TQ FIRST SET OF INTERROOATORIFg                                       i
ANSWER:       Defendant objects to Interrogatory Number 2for the reason such
              information is aprotected trade secret under Texas Rule ofEvidence 507.
              See Affidavit of Larry Lott attached as Exhibit "A". Further, the
              Defendant objects to the extent the burden or expense ofthe proposed
              discovery outweighs it's likely benefit, taking into account the needs of
              the case, amount in controversy, the parties' resources, the importance of
              the issues at state inthe litigation, and the importance ofthe proposed
              discovery in resolving the issues. TRCP 192.4(b). Further the
              interrogatory subjects Petitioner and his client to an invasion ofpersonal,
              constitutional or property rights. TRCP 192.6(b). The interrogatory seeks
              discovery of information that isnot relevant tothe subject matter of the
              lawsuit and is notreasonably calculated to lead to thediscovery of
              admissible evidence. TRCP 192.3(a). Objection is madeto this
              interrogatory totheextent the discovery isobtainable from some other
              sourcethat is more convenient, less burdensome, or less expensive. TRCP
              192.4(a).

INTERROGATORY NO. 3:
Foreach payment made by you to Plaintiff Chaley McCain during 2013 and 2014, state
the date the payment was made and the amount ofthe payment

ANSWER:       Defendant objects to Interrogatory Number 3 because the discovery has
              already been provided to Plaintiffandis therefore unreasonably
              cumulative or duplicative and is obtainable from some other sources mat
              is moreconvenient, lessburdensome orlessexpensive. TRCP 192.4(a).
              Interrogatory Number 3 subjects Defendant to undue burden, unnecessary
              expense, harassment or annoyance. TRCP 192.6(b).

INTERROGATORY NO. 4:
State the terms and conditions of any written or oral agreement you had with the Plaintiff
Chaley McCain, related towork you performed byyou for Ms. Kay Bracken.

ANSWER:       None. There was never awritten agreement or any "meeting ofthe
              minds" as toterms and conditions related toany oral agreement related to
              any work performed by Defendant for Ms. Kay Bracken.


INTERROGATORY NO. 5:
State the dollar amount ofmoney you contend is owed, ifany, by you to Ms. Chaley
McCain at the present time andthe method used to calculate saidamount

ANSWER:       $0.00. TTiere is no method used to calculate any amount owed because
              there was nocontract between Plaintiffand Defendant written or
              otherwise.



DEFENDANT'S ANSWERS TQ FIRST SET OF INTERROGATOR IKS
INTERROGATORY NO. 6:                                                         .
Ifyou contend that you do not currently owe any money to Chaley McCain, state toe
legal and factual basis for your contention.
ANSWER:          No contract exists written or otherwise for Defendant to owe Plaintiff
                  anything.



                                                               tfully submitted,




                                                        Amy l^/Long
                                                        Attorney at Law
                                                        100 East Ferguson, Suite 610
                                                        Tyler, Texas 75702
                                                        903-592-1641 office
                                                        903-592-8043 facsimile
                                                        amv@amvdIong.com
                                                        State Bar No. 24036984



                                CERTIFICATE OF SERVICE

           I certify that a true andcorrect copy of the foregoing has been placed in the
UnitedStates mail, postage prepaid, to

Vance L. Metcalf
Kent, Anderson, Bush, Frost & Metcalf, P.C.
1121 ESE Loop 323, Suite 200
Tyler Texas 75701

 on this        'dayofFebruary2015.




DEFENDANT'S ANSWERS TO FIRSTSET OF INTERROGATORIES
                                      VERIFICATION


STATE OF TEXAS

COUNTY OF SMITH

       BEFORE ME, the undersigned authority, on this day personally appeared LARRY S.
LOTT. who, after being duly sworn on his oath deposed and stated that his name is LARRY S.
LOTT and he is Defendant in the above entitled and numbered cause, that he has read the above
and foregoing and that the statements contained therein are within his personal knowledge and
are true and correct.

        Further Affiant sayeth not.

                                                    :arry S. LOTT




        SUBSCRIBED AND SWORN TO BEFORE ME by LARRY S. LOTT on the^&^ciay
of February 2015 to certify which witness my hand and


                                                   NotAry^Public, in and for
                                                   The State of Texas
                                 Cause No. 15-0053-C

 CHALEY MCCAIN                                     IN THE DISTRICT COURT

 VS.
                                                   241st JUDICIAL DISTRICT
 LARRY S. LOTT D/B/A
 LARRY LOTT INTERIORS                              SMITH COUNTY, TEXAS

          DEFENDANT'S RESPONSE TO REQUEST FOR ADMISSIONS

 TO:    Chaley McCain, by and through her attorney ofrecord, Vance L. Metcalf; Kent,
        Anderson, Bush, Frost &Metcalf, P.C., 1121 ESE Loop 323, Suite 200, Tyler
        Texas 75701


        Pursuant to the Texas Rules ofCivil Procedure, Defendant provides the following
 Responsesto Request for Admissions:

REQUEST FOR ADMISSION NO. 1:
Admit that you entered into avalid and enforceable agreement with PlaintiffChaley
McCain whereby you agreed to pay her 10% ofall amounts you billed Ms. Kay Bracken
for the furnishing and renovation ofMs. Bracken's properties.
RESPONSE: Deny.

REQUESTFOR ADMISSIONNO. 2:
Admit that you billed Ms. Bracken atotal of$6,200,000.00 for the furnishing and
renovationofher properties.

RESPONSE: Deny.

REQUEST FOR ADMISSION NO. 3:
Admit that you owed PlaintiffChaley McCain atotal of$620,000.00 under the
agreement referenced in Request forAdmission No. 1.
RESPONSE: Deny.

REQUEST FOR ADMISSION NO. 4:
Admftthat you did not fully comply with your obligations to Ms. McCain under the
agreement referenced mRequest for Admission No. 1
RESPONSE: Deny.




DEFENDANTS RESPONSF Tn INQUEST mi» An^icc,^
REQUEST FOR ADMISSION NO. 5:
Admit that, as a result ofyour breach, you owe Ms. McCain $294,748.95 and that said
amount is due and owing at this time.

RESPONSE: Deny.

REQUEST FOR ADMISSION NO. 6:
Admit that the Plaintiff Chaley McCain, referred Kay Bracken to you.

RESPONSE:      Admit.




                                                       pectfully submitted,



                                                   AraVEM=erfg|
                                                   Attorney at l^n
                                                   100 East Ferguson, Suite 610
                                                   Tyler, Texas 75702
                                                   903-592-1641 office
                                                   903-592-8043 facsimile
                                                   amv(fi).amvdlong.com
                                                   State Bar No. 24036984




                            CERTIFICATE OF SERVICE

       Icertify that atrue and correct copy ofthe foregoing has been placed in the
United States mail, postage prepaid, to
Vance L. Metcalf
Kent, Anderson, Bush, Frost & Metcalf, P.C
1121 ESE Loop 323, Suite 200
Tyler Texas 75701
           /
on tois^Wdav ofFebruary 2015.




DEFENDANT'S RESPONSF TO REQUEST FOR ADMISSIONS
                                  Cause No. I5-0053-C


 CHALEY MCCAIN                                      IN THE DISTRICT COURT

 VS.
                                                    241st JUDICIAL DISTRICT
 LARRY S. LOTT D/B/A
 LARRY LOTT INTERIORS                               SMITHCOUNTY, TEXAS


            DEFENDANT'S ANSWERS TO REQUEST FOR PRODUCTION

 TO:    Chaley McCain, byand through her attomey ofrecord, Vance L. Metcalf; Kent,
        Anderson, Bush, Frost &Metcalf, P.C., 1121 ESE Loop 323, Suite 200, Tyler
        Texas 75701


        Pursuant to the Texas Rules ofCivil Procedure, Defendant provides the following
 Answers to Request for Production.

 REQUEST FOR PRODUCTION NO. 1:
 Pioa^ce all invoices billing statements, receipts and other documents reflecting amounts
 yoiibiUedand/orcollected from Ms. Kay Bracken related to fumishmg orientation
 work you performed at her properties.                                    "^uvauun
 ANSWER: Defendant objects to the production ofsuch documents, and documents
               nave been withheld pursuant to Trade Secret Privilege. TRE 507.
 REQUEST FOR PRODUCTION NO. 2:
 Produce all written agreements between you and Kay Bracken.
ANSWER: MU» objects to the production ofsuch dements, and dements
               nave been withheld pursuant to Trade Secret Privilege. TRE 507.

REQUEST FOR PRODUCTION NO 3-


ANSWER: Defeat objecte to production ofthese documents becausethey are
              SSTsubjects
              therefore wHH^T1*"*
                              Defendant to unduekPUMffs      Possession^
                                                 burden and expense   and is
              pi»P«« REQUEST FOR PRODUCTION NO. 4:
 Produceall emails, text messages, letters and other correspondence between you and
 Chaley McCain related to this lawsuit.

 ANSWER:        Objection is made to the extent the Request for Production Number 4
                requires production of "all" emails, text messages, letters and other
                correspondence between Defendant and Plaintiff related to this lawsuit
                because as a matter of course some text messages may have rolled off
                Defendant's telephone. Further, Defendant haschanged telephones, and
                some ofthe text messages which would beresponsive may not be
                available to Defendant. Subject to such objection, Defendant produces the
                attached 25 pages which are screen shots ofthe text messages Defendant
                has been able to access from his former cell phone. Defendant is not
                aware of any emails, letters orother correspondence between Plaintiffand
                Defendant, but will timely supplement ifany other responsive documents
                become available to Defendant.




                                                              at Law
                                                     100 East Ferguson,(
                                                    Tyler, Texas 75702
                                                    903-592-1641 office
                                                    903-592-8043 facsimile
                                                    amv@amvdlonq.com
                                                    State Bar No. 24036984

                            CERTIFICATE OF SERVirF.

        Icertify that atrue and correct copy ofthe foregoing has been placed in the
United States mail, postage prepaid, to

Vance L. Metcalf
Kent, Anderson, Bush, Frost &Metcalf, PC
1121 ESE Loop 323, Suite 200
Tyler Texas 75701

on   ttqs7W"'Nfay of February 2015.




DEFENDANT'S AN.SWFRSTnppQnFSTFnppp^,,^,^
              Affidavit of Larrv Lott in Support of Discovery Objections

STATEOFTEXAS                          §
                                      §
COUNTY OF SMITH                       §

       Defendant, Larry Lott, appeared before me today and stated under oath:

       "My name is LarryLott I am above the ageofeighteen years, and I am fully

competent to make this affidavit The facts stated in this affidavit are wimin my personal

knowledge and are true and correct

       I am the ownerandoperator of Larry Lott Interiors, a home furnishings and

design servicebusiness locatedin Tyler, Texas since 2009. I have been in the home

interiors and design business inTyler over ten years. Before opening my ownstore, I had
beenin the home interior anddesign business in Texas since 1997.

       I have built my client list and vendor list over many years and with great care and
at great expense. My business is largely about personal relationships with myvendors
and my clients. Iam in the homes ofmy customers and very involved in designing and
customizing their most personal spaces in their homes and inner sanctum. My clients
expect certain measures oftheir privacy will be protected byme and bymy vendors and
contractors working in myclients' homes. This privacy (including their financial
information) is avery integral part ofmy services to my clients and is kept in the strictest
ofconfidences.

       Chaley McCain, arealtor and an acquaintance ofmine, has sued me and my
business on abreach ofcontract theory. There is no written contract ofany type between



Affidavit ofLarrv Lott in Support ofDiscovery OhjecHnns
Mrs. McCain and myselfand there never has been awritten contract of any type between

Plaintiff and me or my business.

       Indiscovery asa part ofhersuit, Chaley McCain is requesting I produce

protected client and vendor trade secret information. Specifically, Mrs. McCain is
requesting the following documents which constitute protected trade secret information:

               1.     all invoices, billing statements, receipts and other

       documents reflectingamounts you billed and/or collectedfrom Ms.

       Kay Bracken related tofurnishing or renovation workyou

       performed at her properties.

               2.     all written agreements between you and Kay

       Bracken


       The documents requested above contain trade secrets and private client

information. The vendor information Ihave developed at great expense and over a
number ofyears. That information includes but is not limited to the name, identity,
location and pricing ofmy vendors, materials sources, contractors, subcontractors, along
with mypersonal pricing strategies and design strategies.
       Chaley McCain has not shown by any evidence (other than her bare assertion)
mere was ever any contract between Plaintiff; Chaley McCain and myselfor my
business. Chaley McCain has not shown that the information she is requesting is material
ornecessary fora fair adjudication ofherclaim.

       Furthermore, not disclosing mytrade secrets will not tend toconceal fraud or
otherwise work an injustice. The information contained in the documents requested by
Chaley McCain are my protected trade secrets in the home interior design business and

Affidavit of Larrv Lott in Support of DiscoveryOhiertinn«                               o
have been developed by me over many years. Theinformation contained inthe
documents Plaintiffrequests is notknown to others outside ofmy business andis known

only bykeyemployees ofmine which were involved onthe Bracken project orinvolved
inmy book-keeping operations. I have spent years of time, effort and money developing
my specialized vendor listand special pricing agreements with vendors and contractors.

The information I have which aremy tradesecretswould take others years oftime, toil

andmoney to duplicateor acquire. I have taken greatpainsto protect my information

and documentation related to my clients and my vendors because disclosure ofsuch

information would undermine my clients' trust in me and reveal personal and financial

information about my clients and my vendors. Disclosure ofsuch information to my

competitors would give them an unfair advantage and be extremelyvaluable to my

competitors.

        I have taken great measures to guardthe valuable trade secret information which

Plaintiffhas requested including having employees and contractors used by mydesign
business to signnon-disclosure agreements, the locking ofthe information in a client file

and invendor files, and segregating the information from the eyes ofnon-key employees,
competitors and the public. I have special security systems installed inmy building to
safeguard mybusiness and trade secrets. The information requested byPlaintiffisvery
valuable tomybusiness and ifrevealed tomycompetitors would bevery valuable to
memand enable themanunfair competitive advantage.

       The information requested byPlaintiffdoes not inany way relate toany contract
or agreement Plaintiffalleges may have existed between Plaintiffand me or mybusiness,
Larry Lott Interiors.



Affidavitof Larrv Lott in Support of Discovery Objections                                3
                                          Larry Lott

       SIGNED under oath before me on                       NoSIM           10:58AM    -f*35%ID
           { Messages      Chaley          Details
             WITT) US
                     Fri, Aug 15,9:21 AM
             807 pinedaie
             place. 75701
                    Mon, Aug 25,1:18 PM
            Want to pick up
             my rug on
            Wednesday:
            Came by but you
             were dosed
                                      Sure
                                     Delivered
           KSa     iTv/iessao'c
DR2P1R4P
           NoSIM          10*8 AM    f $ 3S%E3
           < Messages Chaley              Details
             I'm just so hurt
             and sad overall
             this. Just saying.
             I tried and you
             wouldn't meet
             with lis
                   Fri, Aug 15, 9:21 AM
             807 pinedale
             place. 75701
                   Mon, Aug 25,1:18 PM
            Wanttopickup
               ! iMessage
DR2P1R4P
           No SIM          10:58 AM    1 % 35%
           ^ Messages Chaley                Details
             with Kay and told
             her how you were
             refusing to pay
              money you owed
              me. Evidently
              much more than I
             thought. We
             might want to
             visit
                    Thu, Aug 14. 9:19 PM
                         Send me your
                          mailing address
                    Thu, Aug 14, 11:07 PM
                                             O
DR2P1R4P
           NoSIM          10:58AM    f * 35%BZ>
           < Messages     Chaley         Details
             we can keep
             them at home.
             That's where my
             money goes. I'm
             not some evil
             greedy person!!
                   Wed, Aug 13,2:31 PM
            You need to let
            me know when
            and if you want
            to meet.
                   Thu, Aug 14,6:25 PM
            Just has meeting
DR2P1R4P
           No SIM                      IfcSSAM   1 % 35%
           {Messages               Chaley           Details
            ^nd work out a
             solution because
             we don t want
             this to get ugly. I
             do consider you
             a friend and I was
             totally shocked
             when you went
             off on me. We
             had a deal. I'm
             not living high on
             the hog over
             here. I stJIIwork
             ev^^. It cost
             full tfm6 help with
             Jirti's-p^nfe^
                     - . ••>   HI r*
               [ ;i (Message
               > €
DR2P1R4P
           < Messages Chaley      Details
            the money owed
            to me. Period.
            That's all
            I am trying to be
            really nice about
            this. Last year as
            of dec 1 Kay had
            spent 3.2 million.
            You paid me
            268,000. That is
            about a sixty
            thdusand dollar
            drflference. Butall
            I care about is
            this year.That's
            why I want to sit
               iMessage
DR2P1R4P
           No SIM      10:57 AM   •i % 35% I
           K. Messages Chaley         Details
              what you owe
             me. We can meet
             today or as early
             as possible.
                    I'm not in the real
                    estate business
                    and I'm not
                    willing to meet,
                    put anything in
                    writing you wish
                    to discuss, and
                    we are friends!
            I am writing
            this...we want to
            meet to discuss
           ISI
                                       ©
DR2P1R4P
           No SIM          10:57AM    "f*36%BZ>
           •^ Messages     Chaley       Details
              me for clients.
             We don't want a
             terrible court
             battle. We just
             want to sit down
             with you and your
             financial planner
             and discuss the
             situation as soon
             as possible.
                         Put anything in
                         writing you want
                         to discuss
             I put in a text I
             want to discuss
                                           ©
DR2P1R4P                                          8
           No SIM        1fc57AM   «f*38%«3
           < Messages Chaley         Details
             buyer was
             referred to us say
             from a real estate
             person in
             Lubbock.
             Because they
             picked up the
             phone and called
             us with the
             referral they will
             ir*ake 25 percent
             if what we make.
            $oiSCfiQfor
                     :upa
                        SWanns
                         pard
                \ [Message
DR2P1R4P
           NoSIM          IfcSSAM   -f*38%
           < Messages Chaley          Details
             Dusy.flrsparerrts~
             are both very I'll,
             we spend a lot of
             time taking care
             of them. All we
             want to discuss
             is the amount if
             money you owe
             me. We are not
             out to get you
             and Jthought we
            were friends. In
            the real estate
            business if we
            sell a 5 million
            dollar piece of
            property and the
                   : iMessage
DR2P1R4P                                        10
           No SIM          10:56 AM    •f $ 36% BZ>
           \ Messages      Chaley           Details
              like to meet with
             you this week.
              Probably when
             you close would
             be best. Just let
             me know a time
                    Sun, Aug 10, 10:22 PM
                         Put anything in
                         writing you want
                         to discuss and
                         seen it to me
                    Mon, Aug 11, 11:27 AM
             Jimand I are verv
           jQl                               o
DR2P1R4P                                              11
           No SIM          10:56 AM   -f x 36% MZ1>
           < Messages      Chaley          Details
                        me when I bpught
                       that house!!
                       Thank you
                       Chaley!!!!
             9999
             She must be mad
             today
                                       Omg
                        She is doNe with
                        doc
                    Sun, Aug 10, 8:54 PM
            Jim and I would
DR2P1R4P                                              12
           No SIM              10:56 AM     1 I 36% BZ>
           < Messages          Chaley          Details
               unreal. Kay is
               sooo excited!!
                        Wed, May 28, 9:48 AM
               Soo sorry about
               your dog. Just
               said a prayer that
               everything will be
               okay
                                          Thanks
                        Sun, Jul 6, 12:29 PM
                           The devil must
                           have possessed
                    .
           m                                    ©
DR2P1R4P                                                  13
           NoSIM          1&56AM     *$36%«Z>
           ^ Messages     Chaley          Details
             400,000 from a
             while back but
             that would be
             more of it. You
             just work on it
             please and let me
             know. If it's too
             hard I can get
             printout from her
             accountant.
                             Sure will do
                   Mon, May 12, 9:47 PM
            The house is
DR2P1R4P                                            14
           NoSM          10*6 AM     f$3S%aZ>
           < Messages    Chaley          Details
             happening:
                   Tue, May 6, 5:30 PM
            I know about 60
            was when first
            bookeeperwas
            there, "foni kept
            saying she would
            go back and
            check it but she
            never did. Taxes
            were not included
            in my^h^cks. I
            checked it, Then I
            don't know if she
            has Paid the
                  iMessage ,
DR2P1R4P                                           15
           NoStM          IfcSSAM   -f<38%«Z>
           \ Messages     Chaley      Details
             Hey Uirry. I called
             Stephanie about
             my checks. She
             said I had one for
             5000.00. As per
             Kay's accountant
             we are over 4
             million which
            makes about
            100,0001 havent
            gotten yet.
            Steiphanie seems
            like she is having
            ^^Biitftimd
            fisfuririg it oirt.
            Jq^lkrrieknow
              1 iMfcssage
DR2P1R4P                                        16
Li                                           dttHdZUQ




                      .




                                      Ks9




     si!e;ea     Aajeqo       saBesse^ y
       I%IZ %L   WV SS--OI-         WIS on
           No SIM          1fc55 AM       -f % 37% BZ>
           < Messages      Chaley            Details
              Love that bar!!!
                    Wed, Apr 30, 6:33 PM
           tsi
                                 ••   •
DR2P1R4P                                                 18
           NoSIM        10:55 AM   -f >'37%WZj
           < Messages   Chaley          Details
                        Some how she
                        thinks the
                        government is
                        going to watch
                        her through the
                        house
                    I'll leave the
                    chandelier in the
                    dining room!
                    Sconces that
                    match, pillars,
                    Italian planters,
                    maybe that will
                    help the sale of
                   the house! I'm
                   also like to have
                                         ©
DR2P1R4P                                          19
           No SIM            10:55 AM                    f $ 37% tD
           ^ Messages        Chaley                            Details
               God he's a nut
               job!!!
                                   I emailed you
                                   about it
                              Smart House to&Sj
                              TV Movie -             8?min - Comedy.
                                        A tcorugor wins a fully
                                   35^ automated dreamhouse in a
                                     •> competition, but soon the
                                        computer con&CBmgit ectr-ns
                                     • to take ever.
                             6.1         •.   _
                                        - ~   Rata     Cr.tic Rcvxiws
                        Share or check-in
           o
DR2P1R4P                                                                 20
           No SIM           10:55 AM   f i 37%
           ^ Messages       Chaley        Details
                      unaergroun
                      tunnels,
                      shelters, heliport
                      pads, rockets to
                      the moon , I never
                      say no!
                      Well I'll even do a
                      house on the
                      moon for her!
             True!!
                      I really worried
                      about that ozone
                      stuff he's doing to
                      her!
                        .
           Hi                               ©
DR2P1R4P                                            21
           No SIM       10:54 AM   -f $ 37% BZ>
           < Messages   Chaley         Details
             Just heard back.
             She said the
             stress is killing
             her??? Stress of
             what??? Then
             she said she
             wanted a solar
             house and I told
             her shit never
             worked in them.
             Probably made
             her mad
                                   Great
                    We can always
                    add solar,
DR2P1R4P                                          22
           No SIM       10:54 AM       •i > 37% BZ>
           ^ Messages   Chaley            Details
                    I'm worried about
                    that ozone stuff
                    she is doing , it
                    says it can kill
                    you on the
                    internet
                    I think it's doing
                    something to her
                    mind!!!
                                   .
                                                      23
DR2P1R4P
           No SIM          10:55 AM       -f $ 37% KD
           ^ Messages      Chaley              Details
                                          P9ht
                         Always optional
                    Thu, Apr 24, 7:03 PM
                       Larry basically I
                       am a simple
                       person and this
                       has brought me
                       down more than
                       anything and is
                       taking my health
                       with it!! I'm really
                       sorry, I can't
                       continue on-
                                      M    H
           &
                                                         24
DR2P1R4P
           No SIM         10:55 AM   i'': 37% bz>
           ^ Messages     Chaley        Details
                       the blackout
                       shade that Bobby
                       is painting! So
                       sorry I just can't
                       do this any
                       longer-
             You have got to
             see her the
              minute you get
              home!!
              Maybe tell her
             the house can
              become dumb.
              I'm freaking
DR2P1R4P                                            25